Title: From Thomas Jefferson to Tench Coxe, 17 June 1801
From: Jefferson, Thomas
To: Coxe, Tench


               
                  Sir
                  Washington June 17. 1801
               
               I have not been inattentive at any time to the considerations which urged the availing the general government of your services; but my own principles, & the uniform doctrine of the Republicans that no man should be removed for a mere difference of political opinion, has allowed little to be done in the way of appointment. the office into which it would have been most natural to place you, was that from which you had been so unjustly removed, but two considerations have weighed against it. [1st.] […] [it appeared] that the opposition in the Senate would be more eager against you than against common characters. 2. I judged from your letter that you would prefer even a less profitable situation in Pensylva. to a more profitable one out of that state. in this view, I have it in my power to [propose] to you the places of Inspector of the 1st. survey of Pensva and of [Collector] of the internal revenue joined; the former worth about, or upwards of [2000]. D. the latter about 6. or 700. D. an important circumstance here is that the former is independent of danger from the Senate; the latter of too little profit [to create] opposition. if these appointments would be acceptable, be so good as to say so and as soon as particular circumstances (not distant) will permit they shall be conferred on you.—Great demolitions of offices must take place. they appear to have been piled one on another many stories high like the tower of babel to produce confusion, render malversations [inscrutable] […] & expences. simple systems are the most managable & the […] [we] have reason to fear Tripoli has broken her peace. […] Algiers […] we find 3. years of tribute in arrears with her […] for what reason is inscrutable. we are paying them up so that they may be kept quiet till Congress may take the whole business into consideration. Accept assurances of my esteem & high respect
               
                  
                     Th: Jefferson
                  
               
            